Cross-Corporate Continuing Guaranty and Security Agreement

 

Guarantor:  Healthcare Corporation of America, a New Jersey corporation    (New
Jersey Entity No. 0100989709) (“HCCA”)      Address:  66 Ford Road, Suite 230,
Denville, NJ 07834      Guarantor:  Prescription Corporation of America, a New
Jersey corporation    (New Jersey Entity No. 0100988206) (“PCA”)      Address: 
66 Ford Road, Suite 230, Denville, NJ 07834      Guarantor:  PCA Benefits, Inc.,
a New Jersey corporation    (New Jersey Entity No. 0101011650) (“PBI”)     
Address:  66 Ford Road, Suite 230, Denville, NJ 07834      Date:  July 17, 2013

 

This Cross-Corporate Continuing Guaranty and Security Agreement (“Guaranty”) is
executed by the above-named Guarantors as guarantors of the Obligations of
Selway Capital Acquisition Corporation (“Borrower”) and each other Obligor under
that certain Loan and Security Agreement (as defined below), and of each other
Guarantor’s obligations under this Guaranty (except for a guarantor in respect
of itself), and any other persons now or hereafter signatory as a guarantor to
this Guaranty by execution of a counterpart hereof or by an instrument of
joinder and accession hereto (individually, jointly and severally a “Guarantor”
and, collectively with all other Guarantors, “Guarantor”), as of the above date,
in favor of PARTNERS FOR GROWTH III, L.P. (“PFG”), whose address is 150 Pacific
Avenue, San Francisco, CA 94111, with respect to the Indebtedness (as defined
herein) of Borrower. Capitalized terms not defined herein have the meaning set
forth in the Loan Agreement (as defined below).

 

1. Continuing Guaranty. Each Guarantor hereby un-conditionally guarantees and
promises to (a) pay to PFG in lawful money of the United States and to perform
for the benefit of PFG, all of each other Borrower’s present and future
Indebtedness (as defined below) to PFG, provided that no Guarantor shall be
deemed to give a guaranty in respect of itself, and (b) perform all non-monetary
Obligations under and arising under the Loan Agreement applicable to it as if it
were a party to the Loan Agreement as a Borrower.

 

2. “Indebtedness.” As used in this Guaranty, the term “Indebtedness” means any
and all “Obligations” (as defined in the Loan and Security Agreement between PFG
and Borrower of even date herewith (the “Loan Agreement”) under or arising out
of the Loan Agreement and every other Loan Document, heretofore, now, or
hereafter made, incurred, or created, whether directly to PFG or acquired by PFG
by assignment or otherwise, or held by PFG on behalf of others, however arising,
whether voluntary or involuntary, due or not due, absolute or contingent,
liquidated or unliquidated, certain or uncertain, determined or undetermined,
monetary or nonmonetary, written or oral, and whether Borrower may be liable
individually or jointly with others, and regardless of whether recovery thereon
may be or hereafter become barred by any statute of limitations, discharged or
uncollectible in any bankruptcy, insolvency or other proceeding (other than of a
Guarantor in respect of itself), or otherwise unenforceable; and (b) any and all
amendments, modifications, renewals and extensions of any or all of the
foregoing, including without limitation amendments, modifications, renewals and
extensions which are evidenced by any new or additional instrument, document or
agreement; and (c) any and all attorneys’ fees, court costs, and collection
charges incurred in endeavoring to collect or enforce any of the foregoing
against Borrower, Guarantor, or any other person liable thereon (whether or not
suit be brought) and any other expenses of, for or incidental to collection
thereof.

 

 

 



3. Waivers. Guarantor hereby waives: (a) presentment for payment, notice of
dishonor, demand, protest, and notice thereof as to any instrument, and all
other notices and demands to which Guarantor might be entitled, including
without limitation notice of all of the following: the acceptance hereof; the
creation, existence, or acquisition of any Indebtedness; the amount of the
Indebtedness from time to time outstanding; any foreclosure sale or other
disposition of any property which secures any or all of the Indebtedness or
which secures the obligations of any other guarantor of any or all of the
Indebtedness; any adverse change in Borrower’s financial position; any other
fact which might increase Guarantor’s risk; any default, partial payment or
non-payment of all or any part of the Indebtedness; the occurrence of any other
Event of Default (as hereinafter defined); any and all agreements and
arrangements between PFG and Borrower and any changes, modifications, or
extensions thereof, and any revocation, modification or release of any guaranty
of any or all of the Indebtedness by any person (including without limitation
any other person signing this Guaranty); (b) any right to require PFG to
institute suit against, or to exhaust its rights and remedies against, Borrower
or any other person, or to proceed against any property of any kind which
secures all or any part of the Indebtedness, or to exercise any right of offset
or other right with respect to any reserves, credits or deposit accounts held by
or maintained with PFG or any indebtedness of PFG to Borrower, or to exercise
any other right or power, or pursue any other remedy PFG may have; (c) any
defense arising by reason of any disability or other defense of Borrower or any
other guarantor or any endorser, co-maker or other person (other than payment or
performance in full), or by reason of the cessation from any cause whatsoever of
any liability of Borrower or any other guarantor or any endorser, co-maker or
other person, with respect to all or any part of the Indebtedness, or by reason
of any act or omission of PFG or others which directly or indirectly results in
the discharge or release of Borrower or any other guarantor or any other person
or any Indebtedness or any security therefor, whether by operation of law or
otherwise; (d) any defense arising by reason of any failure of PFG to obtain,
perfect, maintain or keep in force any security interest in, or lien or
encumbrance upon, any property of Borrower or any other person; (e) any defense
based upon any failure of PFG to give Guarantor notice of any sale or other
disposition of any property securing any or all of the Indebtedness, or any
defects in any such notice that may be given, or any failure of PFG to comply
with any provision of applicable law in enforcing any security interest in or
lien upon any property securing any or all of the Indebtedness including, but
not limited to, any failure by PFG to dispose of any property securing any or
all of the Indebtedness in a commercially reasonable manner; (f) any defense
based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against Borrower or any other guarantor or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Indebtedness (including without limitation any
interest thereon), in or as a result of any such proceeding; and (g) the benefit
of any and all statutes of limitation with respect to any action based upon,
arising out of or related to this Guaranty. Until all of the Indebtedness has
been paid, performed, and discharged in full, nothing shall discharge or satisfy
the liability of Guarantor hereunder except the full performance and payment of
all of the Indebtedness. If any claim is ever made upon PFG for repayment or
recovery of any amount or amounts received by PFG in payment of or on account of
any of the Indebtedness, because of any claim that any such payment constituted
a preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and PFG repays all or part of said amount by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over PFG
or any of its property, or by reason of any settlement or compromise of any such
claim effected by PFG with any such claimant (including without limitation the
Borrower), then and in any such event, Guarantor agrees that any such judgment,
decree, order, settlement and compromise shall be binding upon Guarantor,
notwithstanding any revocation or release of this Guaranty or the cancellation
of any note or other instrument evidencing any of the Indebtedness, or any
release of any of the Indebtedness, and Guarantor shall be and remain liable to
PFG under this Guaranty for the amount so repaid or recovered, to the same
extent as if such amount had never originally been received by PFG, and the
provisions of this sentence shall survive, and continue in effect,
notwithstanding any revocation or release of this Guaranty. Until all of the
Indebtedness has been indefeasibly paid and performed in full, Guarantor hereby
expressly and unconditionally agrees not to assert any and all rights of
subrogation, reimbursement (other than reimbursement for ordinary course of
business expenses paid on behalf of Borrower and in such case, only when no
Default or Event of Default has occurred and is continuing under the Loan
Agreement) and indemnity of every kind against Borrower, and all rights of
recourse to any assets or property of Borrower, and all rights to any collateral
or security held for the payment and performance of any Indebtedness, including
(but not limited to) any of the foregoing rights which Guarantor may have under
any present or future document or agreement with any Borrower or other person,
and including (but not limited to) any of the foregoing rights which Guarantor
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine. Neither PFG, nor
any of its directors, officers, employees, agents, attorneys or any other person
affiliated with or representing PFG shall be liable for any claims, demands,
losses or damages, of any kind whatsoever, made, claimed, incurred or suffered
by Guarantor or any other party through the ordinary negligence of PFG, or any
of its directors, officers, employees, agents, attorneys or any other person
affiliated with or representing PFG.

 

2

 



4. Consents. Guarantor hereby consents and agrees that, without notice to or by
Guarantor and without affecting or impairing in any way the obligations or
liability of Guarantor hereunder, if there has occurred a Default or Event of
Default under the Loan Agreement, PFG may, from time to time before or after
revocation of this Guaranty, do any one or more of the following in PFG’s sole
and absolute discretion: (a) accelerate, accept partial payments of, compromise
or settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the
Indebtedness; (b) grant any other indulgence to Borrower or any other person in
respect of any or all of the Indebtedness or any other matter; (c) accept,
release, waive, surrender, enforce, exchange, modify, impair, or extend the time
for the performance, discharge, or payment of, any and all property of any kind
securing any or all of the Indebtedness or any guaranty of any or all of the
Indebtedness, or on which PFG at any time may have a lien, or refuse to enforce
its rights or make any compromise or settlement or agreement therefor in respect
of any or all of such property; (d) substitute or add, or take any action or
omit to take any action which results in the release of, any one or more
endorsers or guarantors of all or any part of the Indebtedness, including,
without limitation one or more parties to this Guaranty, regardless of any
destruction or impairment of any right of contribution or other right of
Guarantor; (e) amend, alter or change in any respect whatsoever any term or
provision relating to any or all of the Indebtedness, including the rate of
interest thereon; (f) apply any sums received from Borrower, any other
guarantor, endorser, or co-signer, or from the disposition of any collateral or
security, to any indebtedness whatsoever owing from such person or secured by
such collateral or security, in such manner and order as PFG determines in its
sole discretion, but subject to any restrictions in the Loan Agreement, and
regardless of whether such indebtedness is part of the Indebtedness, is secured,
or is due and payable; (g) apply any sums received from Guarantor or from the
disposition of any collateral or security securing the obligations of Guarantor,
to any of the Indebtedness in such manner and order as PFG determines in its
sole discretion, regardless of whether or not such Indebtedness is secured or is
due and payable. The foregoing is not intended to impute additional rights and
remedies by PFG other than those already contemplated under the Loan Documents
and applicable law. Guarantor consents and agrees that PFG shall be under no
obligation to marshal any assets in favor of Guarantor, or against or in payment
of any or all of the Indebtedness. Guarantor further consents and agrees that
PFG shall have no duties or responsibilities whatsoever with respect to any
property securing any or all of the Indebtedness. Without limiting the
generality of the foregoing, PFG shall have no obligation to monitor, verify,
audit, examine, or obtain or maintain any insurance with respect to, any
property securing any or all of the Indebtedness.

 

5. No Commitment. Guarantor acknowledges and agrees that acceptance by PFG of
this Guaranty shall not constitute a commitment of any kind by PFG to extend
such credit or other financial accommodation to Borrower or to permit Borrower
to incur Indebtedness to PFG.

 

6. Exercise of Rights and Remedies; Foreclosure of Trust Deeds. Until the
Indebtedness of Borrower to PFG is indefeasibly paid in full, Guarantor hereby
irrevocably agrees not to assert any and all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to Guarantor or other surety by reason
of California Civil Code Sections 2787 to 2855, inclusive. Guarantor waives all
rights and defenses that Guarantor may have because the Borrower’s Indebtedness
is secured by real property. This means, among other things: (1) PFG may collect
from Guarantor without first foreclosing on any real or personal property
collateral pledged by the Borrower. (2) If PFG forecloses on any real property
collateral pledged by the Borrower: (A) The amount of the Indebtedness may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price. (B) PFG may
collect from Guarantor even if PFG, by foreclosing on the real property
collateral, has destroyed any right Guarantor may have to collect from the
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because the Borrower’s Indebtedness is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the Code of
Civil Procedure. Guarantor waives all rights and defenses arising out of an
election of remedies by PFG, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise.

 

3

 



7. Acceleration. Notwithstanding the terms of all or any part of the
Indebtedness, the obligations of Guarantor hereunder to pay and perform all of
the Indebtedness shall, at the option of PFG, immediately become due and
payable, without notice, and without regard to the expressed maturity of any of
the Indebtedness, in the event: (a) Guarantor shall fail to pay or perform when
due any of its obligations under this Guaranty; or (b) upon the occurrence and
during the continuance of any “Event of Default” as defined under the Loan
Documents. The foregoing are referred to in this Guaranty as “Events of
Default”.

 

8. Indemnity. Guarantor hereby agrees to indemnify PFG and hold PFG harmless
from and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties, costs and expenses (including without
limitation attorneys’ fees), of every nature, character and description, which
PFG may sustain or incur based upon or arising out of any of the Indebtedness,
any actual or alleged failure to collect and pay over any withholding or other
tax relating to Borrower or its employees, any relationship or agreement between
PFG and Borrower, any actual or alleged failure of PFG to comply with any writ
of attachment or other legal process relating to Borrower or any of its
property, or any other matter, cause or thing whatsoever occurred, done, omitted
or suffered to be done by PFG relating in any way to Borrower or the
Indebtedness (except any such amounts sustained or incurred as the result of the
gross negligence or willful misconduct of PFG or any of its directors, officers,
employees, agents, attorneys, or any other person affiliated with or
representing PFG). Notwithstanding any provision in this Guaranty to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination or revocation of this Guaranty and shall for all purposes continue
in full force and effect until all Indebtedness is paid.

 

9. Subordination. Except as otherwise expressly specified in the Loan Agreement
and other Loan Documents, any and all rights of Guarantor under any and all
debts, liabilities and obligations owing from Borrower to Guarantor, including
any security for any guaranties of any such obligations, whether now existing or
hereafter arising, are hereby subordinated in right of payment to the prior
payment in full of all of the Indebtedness. (other than reimbursement for
ordinary course of business expenses paid on behalf of Borrower and in such
case, only when no Default or Event of Default has occurred and is continuing
under the Loan Agreement). No payment in respect of any such subordinated
obligations shall at any time be made to or accepted by Guarantor if at the time
of such payment any Indebtedness is outstanding. If any Event of Default has
occurred, Borrower and any assignee, trustee in bankruptcy, receiver, or any
other person having custody or control over any or all of Borrower’s property
are hereby authorized and directed to pay to PFG the entire unpaid balance of
the Indebtedness before making any payments whatsoever to Guarantor, whether as
a creditor, shareholder, or otherwise; and insofar as may be necessary for that
purpose, Guarantor hereby assigns and transfers to PFG all rights to any and all
debts, liabilities and obligations owing from Borrower to Guarantor, including
any security for and guaranties of any such obligations, whether now existing or
hereafter arising, including without limitation any payments, dividends or
distributions out of the business or assets of Borrower. Any amounts received by
Guarantor in violation of the foregoing provisions shall be received and held as
trustee for the benefit of PFG and shall forthwith be paid over to PFG to be
applied to the Indebtedness in such order and sequence as PFG shall in its sole
discretion determine, without limiting or affecting any other right or remedy
which PFG may have hereunder or otherwise and without otherwise affecting the
liability of Guarantor hereunder. Guarantor hereby expressly waives any right to
set-off or assert any counterclaim against Borrower (other than inchoate
indemnity obligations).

 

10. Revocation. This is a Continuing Guaranty relating to all of the
Indebtedness, including Indebtedness arising under successive transactions which
from time to time continue the Indebtedness or renew it after it has been
(except inchoate indemnity obligations) performed and satisfied in full. Without
limiting the fact that the termination of this Guaranty as to future
transactions constitutes an Event of Default under the Loan Agreement, the
obligations of Guarantor hereunder may otherwise be terminated only as to future
transactions and only by giving 90 days’ advance written notice thereof to PFG
at its address above by registered first-class U.S. mail, postage prepaid,
return receipt requested, provided such termination shall not be effective until
91 days following the date of actual receipt of such advance written notice.
Notwithstanding such revocation as to future transactions, this Guaranty and all
consents, waivers and other provisions hereof shall continue in full force and
effect as to any and all Indebtedness which is outstanding on the effective date
of revocation and all extensions, renewals and modifications of said
Indebtedness (including without limitation amendments, extensions, renewals and
modifications which are evidenced by new or additional instruments, documents or
agreements executed after revocation), and all interest thereon, then and
thereafter accruing, and all reasonable attorneys’ fees, court costs and
collection charges theretofore and thereafter incurred in endeavoring to collect
or enforce any of the foregoing against Borrower, Guarantor or any other person
liable thereon (whether or not suit be brought) and any other expenses of, for
or incidental to collection thereof.

 

4

 



11. Independent Liability. Guarantor hereby agrees that one or more successive
or concurrent actions may be brought hereon against Guarantor, in the same
action in which Borrower may be sued or in separate actions, as often as deemed
advisable by PFG. The liability of Guarantor hereunder is exclusive and
independent of any other guaranty of any or all of the Indebtedness whether
executed by Guarantor or by any other guarantor (including without limitation
any other persons signing this Guaranty). The liability of Guarantor hereunder
shall not be affected, revoked, impaired, or reduced by any one or more of the
following: (a) the fact that the Indebtedness exceeds the maximum amount of
Guarantor’s liability, if any, specified herein or elsewhere (and no agreement
specifying a maximum amount of Guarantor’s liability shall be enforceable unless
set forth in a writing signed by PFG or set forth in this Guaranty); or (b) any
direction as to the application of payment by Borrower or by any other party; or
(c) any other continuing or restrictive guaranty or undertaking or any
limitation on the liability of any other guarantor (whether under this Guaranty
or under any other agreement); or (d) any payment on or reduction of any such
other guaranty or undertaking; or (e) any revocation, amendment, modification or
release of any such other guaranty or undertaking; or (f) any dissolution or
termination of, or increase, decrease, or change in membership of any Guarantor
which is a partnership. Guarantor hereby expressly represents that it was not
induced to give this Guaranty by the fact that there are or may be other
guarantors either under this Guaranty or otherwise, and Guarantor agrees that
any release of any one or more of such other guarantors shall not release
Guarantor from its obligations hereunder either in full or to any lesser extent.

 

12. Financial Condition of Borrower. Guarantor is fully aware of the financial
condition of Borrower and is executing and delivering this Guaranty at
Borrower’s request and based solely upon its own independent investigation of
all matters pertinent hereto, and Guarantor is not relying in any manner upon
any representation or statement of PFG with respect thereto. Guarantor
represents and warrants that it is in a position to obtain, and Guarantor hereby
assumes full responsibility for obtaining, any additional information concerning
Borrower’s financial condition and any other matter pertinent hereto as
Guarantor may desire, and Guarantor is not relying upon or expecting PFG to
furnish to him any information now or hereafter in PFG’s possession concerning
the same or any other matter.

 

13. Representations and Warranties. In order to induce PFG to enter into the
Loan Agreement with Borrower, and to make a loan to Borrower that will directly
and indirectly benefit each Guarantor, each Guarantor represents and warrants to
PFG as follows, and each Guarantor covenants that the following representations
will continue to be true, and that Guarantor will at all times comply with all
of the following covenants, throughout the term of this Agreement and until all
Obligations have been paid and performed in full: (a) Guarantor is and will
continue to be, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and is and will continue to be
qualified and licensed to do business in all jurisdictions in which any failure
to do so would result in a Material Adverse Change; (b) the execution, delivery
and performance by Guarantor of this Agreement, and all other documents
contemplated hereby (i) have been duly and validly authorized, (ii) are
enforceable against Guarantor in accordance with their terms (except as
enforcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors’
rights generally), and (iii) do not violate Guarantor’s articles or certificate
of incorporation, or Guarantor’s by-laws or other constitutional documents or
instrument, or any law or any material agreement or instrument which is binding
upon Guarantor or its property, (iv) do not constitute grounds for acceleration
of any material indebtedness or obligation under any agreement or instrument
which is binding upon Guarantor or its property, and (v) the person executing
this Guaranty on behalf of each Guarantor is a duly-authorized and empowered
officer or agent of each such Guarantor; and (c) it is in Guarantor’s direct
interest to assist Borrower in procuring credit, because Borrower is an
affiliate of Guarantor, furnishes goods or services to Guarantor, purchases or
acquires goods or services from Guarantor, and/or otherwise has a direct or
indirect corporate or business relationship with Guarantor.

 

14. Grant of Security Interest. To secure the payment of all Indebtedness and
the timely performance of all of the Obligations when due, each Guarantor hereby
grants to PFG a security interest in all of the Collateral (which, for the
avoidance of doubt, shall exclude all Excluded Collateral) as defined in the
Loan Agreement, but as applied to each Guarantor’s assets and property, as if it
were a named borrower under the Loan Agreement.

 

5

 



15. Costs; Interest. Whether or not suit be instituted, Guarantor agrees to
reimburse PFG on demand for all out-of-pocket reasonable attorneys’ fees and all
other out-of-pocket reasonable costs and expenses incurred by PFG in enforcing
this Guaranty, or arising out of or relating in any way to this Guaranty, or in
enforcing any of the Indebtedness against Borrower, Guarantor, or any other
person, or in connection with any property of any kind of Guarantor securing all
or any part of the Indebtedness. Without limiting the generality of the
foregoing, and in addition thereto, Guarantor shall reimburse PFG on demand for
all out-of-pocket reasonable attorneys’ fees and costs PFG incurs in any way
relating to Guarantor, Borrower or the Indebtedness, in order to: obtain legal
advice; enforce or seek to enforce any of its rights; commence, intervene in,
respond to, or defend any action or proceeding; file, prosecute or defend any
claim or cause of action in any action or proceeding (including without
limitation any probate claim, bankruptcy claim, third-party claim, secured
creditor claim, reclamation complaint, and complaint for relief from any stay
under the Bankruptcy Code or similar legislation in any other jurisdiction or
otherwise); protect, obtain possession of, sell, lease, dispose of or otherwise
enforce any security interest in or lien on any property of any kind securing
any or all of the Indebtedness; or represent PFG in any litigation with respect
to Borrower’s or Guarantor’s affairs. In the event either PFG or Guarantor files
any lawsuit against the other predicated on a breach of this Guaranty, the
prevailing party in such action shall be entitled to recover its attorneys’ fees
and costs of suit from the non-prevailing party. All sums due under this
Guaranty shall bear interest from the date due until the date paid at the
highest rate charged with respect to any of the Indebtedness.

 

16. Notices. Any notice which a party shall be required or shall desire to give
to the other hereunder (except for notice of revocation, which shall be governed
by Section 10 of this Guaranty) shall be given by personal delivery or by
telecopier or by depositing the same in the United States mail, first class
postage pre-paid, addressed to PFG at its address set forth in the heading of
this Guaranty and to Guarantor at its address provided by Guarantor to PFG in
writing, and such notices shall be deemed duly given on the date of personal
delivery or one day after the date telecopied or 3 business days after the date
of mailing as aforesaid. PFG and Guarantor may change their address for purposes
of receiving notices hereunder by giving written notice thereof to the other
party in accordance herewith. Guarantor shall give PFG immediate written notice
of any change in its address.

 

17. Claims. Guarantor agrees that any claim or cause of action by Guarantor
against PFG, or any of PFG’s directors, officers, employees, agents, accountants
or attorneys, based upon, arising from, or relating to this Guaranty, the Loan
Agreement, any other Loan Document or any other present or future agreement or
transaction between PFG and any Guarantor or between PFG and Borrower that in
each case is contemplated hereby or thereby or relates hereto or thereto,
whether sounding in contract or in tort or otherwise, shall be barred unless
asserted by Guarantor by the commencement of an action or proceeding in a court
of competent jurisdiction within San Francisco County, California, by the filing
of a complaint within one year after the first act, occurrence or omission upon
which such claim or cause of action, or any part thereof, is based and service
of a summons and complaint on an officer of PFG or any other person authorized
to accept service of process on behalf of PFG, within 30 days of the
commencement of such action. Guarantor agrees that such one year period is a
reasonable and sufficient time for Guarantor to investigate and act upon any
such claim or cause of action. The one year period provided herein shall not be
waived, tolled, or extended except by a specific written agreement of PFG. This
provision shall survive any termination of this Guaranty or any other agreement.

 

18. Construction; Severability. The term “Guarantor” as used herein shall be
deemed to refer to all and any one or more such persons and their obligations
hereunder shall be joint and several. As used in this Guaranty, the term
“property” is used in its most comprehensive sense and shall mean all property
of every kind and nature whatsoever, including without limitation real property,
personal property, mixed property, tangible property and intangible property. If
any provision of this Guaranty or the application thereof to any party or
circumstance is held invalid, void, inoperative or unenforceable as against any
Guarantor, the remainder of this Guaranty and the application of such provision
to other Guarantors or circumstances shall not be affected thereby, the
provisions of this Guaranty being severable in any such instance.

 

19. Withholding; Gross-up. All payments to be made by Guarantor under this
Guaranty, whether in respect of principal, interest, fees or otherwise, shall
(save insofar as required by law to the contrary) be paid in full without
set-off or counterclaim and free and clear of and without any deduction or
withholding or payment for or on account of any taxes. If Guarantor shall be
required by law to effect any deduction or withholding or payment as aforesaid
from or in connection with any payment made under this Guaranty for the account
of PFG then: (a) Guarantor shall promptly notify PFG upon becoming aware of the
relevant requirements to deduct any such deduction or withholding or payment;
(b) Guarantor shall ensure that such deduction or withholding or payment does
not exceed the minimum legal liability therefor, shall remit the amount of such
tax to the appropriate taxation authority and shall forthwith pay to PFG such
additional amount as will result in the immediate receipt by PFG of the full
amount which would otherwise have been receivable hereunder had no such
deduction or withholding or payment been made; and (c) Guarantor shall not later
than 50 days after each deduction or withholding or payment of any taxes forward
to PFG documentary evidence reasonably required by PFG in respect of the payment
of any such taxes.

 

6

 



20. General Provisions. PFG shall have the right to seek recourse against
Guarantor to the full extent provided for herein and in any other instrument or
agreement evidencing obligations of Guarantor to PFG, and against Borrower to
the full extent of the Indebtedness. No election in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of PFG’s right to proceed in any other form of action or proceeding or
against any other party. The failure of PFG to enforce any of the provisions of
this Guaranty at any time or for any period of time shall not be construed to be
a waiver of any such provision or the right thereafter to enforce the same. All
remedies hereunder shall be cumulative and shall be in addition to all rights,
powers and remedies given to PFG by law or under any other instrument or
agreement. Time is of the essence in the performance by Guarantor of each and
every obligation under this Guaranty. PFG shall have no obligation to inquire
into the power or authority of Borrower or any of its officers, directors,
employees, or agents acting or purporting to act on its behalf, and any
Indebtedness made or created in reliance upon the professed exercise of any such
power or authority shall be included in the Indebtedness guaranteed hereby. This
Guaranty is the entire and only agreement between Guarantor and PFG with respect
to the guaranty of the Indebtedness of Borrower by Guarantor, and all
representations, warranties, agreements, or undertakings heretofore or
contemporaneously made, which are not set forth herein, are superseded hereby.
No course of dealings between the parties, no usage of the trade, and no parol
or extrinsic evidence of any nature shall be used or be relevant to supplement
or explain or modify any term or provision of this Guaranty. There are no
conditions to the full effectiveness of this Guaranty. The terms and provisions
hereof may not be waived, altered, modified, or amended except in a writing
executed by Guarantor and a duly authorized officer of PFG. All rights, benefits
and privileges hereunder shall inure to the benefit of and be enforceable by PFG
and its successors and assigns and shall be binding upon Guarantor and its
successors and assigns. Section headings are used herein for convenience only.
Guarantor acknowledges that the same may not describe completely the subject
matter of the applicable Section, and the same shall not be used in any manner
to construe, limit, define or interpret any term or provision hereof.

 

21. Governing Law; Venue and Jurisdiction. This instrument and all acts and
transactions pursuant or relating hereto and all rights and obligations of the
parties hereto shall be governed, construed, and interpreted in accordance with
the internal laws of the State of California. In order to induce PFG to accept
this Guaranty, and as a material part of the consideration therefor, Guarantor
(i) agrees that all actions or proceedings relating directly or indirectly
hereto shall, at the option of PFG, be litigated in courts located within San
Francisco County, California, (ii) consents to the jurisdiction of any such
court and consents to the service of process in any such action or proceeding by
personal delivery or any other method permitted by law; and (iii) waives any and
all rights Guarantor may have to transfer or change the venue of any such action
or proceeding.

 

22. Receipt of Copy. Guarantor acknowledges receipt of a copy of this Guaranty.

 

7

 



23. Mutual Waiver of Right to Jury Trial. PFG AND GUARANTOR HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, LAWSUIT OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO: (i) THIS GUARANTEE OR ANY SUPPLEMENT
OR AMENDMENT THERETO; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND GUARANTOR; OR (iii) ANY BREACH, CONDUCT, ACTS OR
OMISSIONS OF PFG OR GUARANTOR OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING
PFG OR GUARANTOR WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT; IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Francisco County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Francisco County, California; and the parties hereby submit to
the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the San
Francisco County, California Superior Court for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

 

 

 

Guarantor:

 

PFG:

 

HEALTHCARE CORPORATION OF AMERICA

 

PARTNERS FOR GROWTH III, L.P.

 

 

 

 

 

By: /s/ Mark Carlesimo                

 

By: /s/ Jason Georgatos                      

 

Name: Mark Carlesimo                

 

Name: Jason Georgatos                      

 

Title: Secretary                              

 

Title: Manager, Partners for Growth III, LLC
   Its General Partner

 

 

 

 

 

Guarantor:

 

Guarantor:

 

PCA BENEFITS, INC.

 

PRESCRIPTION CORPORATION OF AMERICA

 

 

 

 

 

By: /s/ Mark Carlesimo                      

 

By: /s/ Mark Carlesimo                      

 

Name: Mark Carlesimo                      

 

Name: Mark Carlesimo                      

 

Title: Secretary                                    

 

Title: Secretary                                    

 

 



 

